t c summary opinion united_states tax_court michael jay garcia petitioner and pamela g buzby intervenor v commissioner of internal revenue respondent docket no 24587-07s filed date michael jay garcia pro_se pamela g buzby pro_se susan m fenner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner contests the denial of relief from joint_and_several_liability under sec_6015 for and intervenor who was relieved of liability for the additions to tax under sec_6651 and sec_6654 has paid the underlying tax_liabilities respondent and petitioner now agree that petitioner is entitled to relief under sec_6015 from liability for the additions to tax intervenor opposes petitioner’s relief from liability for the additions to tax the issue for decision is whether petitioner is entitled to relief from liability for the additions to tax under sec_6015 background the stipulations of fact and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in texas petitioner and intervenor filed their federal_income_tax return for showing a tax due of dollar_figure petitioner’s business was land maintenance and intervenor was a management consultant the return included a schedule c profit or lo sec_1petitioner and intervenor were married on date and divorced on date from business for petitioner showing a loss of dollar_figure and a schedule c for intervenor showing a net profit of dollar_figure the return for showed a tax due of dollar_figure petitioner’s lawn maintenance schedule c reported a net_loss of dollar_figure petitioner’s delivery service schedule c reported a net profit of dollar_figure intervenor reported schedule c records consulting net_income of dollar_figure the return also reported wages of dollar_figure intervenor filed a request for relief from joint liability on the form questionnaire for requesting spouse that intervenor provided to respondent she stated that she prepared the tax returns and that both her income and petitioner’s were deposited into their joint bank accounts according to intervenor all bills were paid from the joint accounts to which she had full access intervenor who attended college for years stated that she also balanced the checkbook petitioner also filed a request for relief from joint liability petitioner was notified in a letter dated date that his request for relief from joint liability was denied because you did not respond to our request for additional information after the petition and the answer were filed however respondent moved for a continuance in order to further consider petitioner’s request for relief the court granted the motion and respondent’s appeals_office after review granted petitioner relief from joint_and_several_liability discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 the determination of the marital status of taxpayers is made as of the close of the taxable_year sec_6013 because petitioners were not married until date they were not as of the close of husband and wife and were not entitled to file a joint_return petitioner a single_person incurring a net_loss for the year was not required to file a federal_income_tax return for see sec_6012 petitioner is not liable for the additions to tax under sec_6651 and sec_6654 for because the return was not a valid joint_return on which he was either jointly or severally liable where however a husband and wife have made a valid election to file a joint federal_income_tax return each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may seek allocation of liability for the item giving rise to the deficiency under sec_6015 where an individual elects to have sec_6015 or c apply or in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section the court will apply a de novo scope and standard of review porter v commissioner t c ___ except as otherwise provided in sec_6015 the taxpayer bears the burden of proving entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir where relief is not available under sec_6015 or c sec_6015 grants the commissioner discretion to relieve an individual from joint liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 to be used in determining whether an individual qualifies for relief 2the tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in any case where an individual requested relief under sec_6015 the amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act date id sec_408 120_stat_3062 under that section revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent determined that petitioner satisfied all of the threshold conditions where the threshold conditions have been met revproc_2003_61 sec_4 c b pincite states that relief will ordinarily be granted with respect to underpayments of tax if all of the three so-called tier factors are satisfied respondent determined that petitioner failed to satisfy all of the tier factors see id where the requesting spouse has satisfied the threshold conditions of section dollar_figure but does not qualify for relief under sec_4 a determination may nevertheless be made under section dollar_figure to grant relief revproc_2003_61 sec_4 c b pincite contains a nonexhaustive list of factors so- called tier factors that the irs will consider and weigh when determining whether to grant equitable relief under sec_6015 respondent after considering the tier factors found that those favoring relief outweighed those disfavoring relief 3rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 the guidelines set forth in revproc_2003_61 supra are effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter has been issued as of date id sec c b pincite the factual issues to which intervenor’s argument testimony and other evidence were directed--whether petitioner worked in used their atm check card and signed the returns--do not bear directly on any of the factors respondent considered in making his decision to grant relief to petitioner the court has reviewed the factors on which respondent based his determination and comes to the same conclusion as does respondent petitioner is entitled to relief under sec_6015 from the additions to tax under sec_6651 and sec_6654 for to reflect the foregoing decision will be entered for petitioner 4intervenor however prepared the return and testified that the income shown on the forms 1099-misc miscellaneous income was reported on the federal_income_tax return she presses this point apparently to suggest that petitioner made a misstatement on his request for relief from joint liability
